                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

DONALD GUARRIELLO, et al.,

             Plaintiffs,

v.                                                            CV No. 19-1184 WJ/CG

YASHNA ASNANI, et al.,

             Defendants.

                    ORDER ADOPTING JOINT STATUS REPORT
                      AND PROVISIONAL DISCOVERY PLAN

     THIS MATTER is before the Court on the Rule 16 Initial Scheduling Conference

and the parties’ Joint Status Report and Provisional Discovery Plan, (Doc. 16), filed

March 12, 2020. The Court adopts the Joint Status Report and Provisional Discovery

Plan as modified by the dates designated in the Court’s Scheduling Order, (Doc. 18).

     IT IS SO ORDERED.

                                  ________________________________
                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE
